                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

URSULA LENHARDT,

                        Plaintiff,

      vs.                                        Case No. 18-4151-SAC-KGG

CITY OF MANKATO, KANSAS, et al.,

                        Defendants.

                         MEMORANDUM AND ORDER

            On January 3, 2019, Magistrate Judge Gale filed his order that

addressed the pro se plaintiff Ursula Lenhardt’s pending application and

motions. ECF# 7. Ms. Lenhardt’s application to proceed with prepayment of

fees and costs or in forma pauperis (“ifp”) was granted. Id. Her motion for

appointment of counsel was denied on a finding that the case did not involve

unusually complex factual or legal issues. Id. The Magistrate Judge then

looked to the court’s statutory authority to determine and dismiss an ifp

action for failure to state a claim on which relief can be granted, 28 U.S.C. §

1915(e)(2)(B)(ii). He included a report and recommendation for dismissal of

the plaintiff’s complaint for failure to state a claim upon which relief may be

granted. Id. He specifically found:

            Plaintiff brings claims for nuisance and trespassing resulting from
      an allegedly unpermitted five-hour go-cart rally that occurred on the
      property adjacent to hers. Plaintiff contends that these events
      “contaminated [her]entire back-yard for the next 2 decades,”
      destroying a “white truffle grove and valuable organic herbs.” (Doc. 1,
      at 3-4.) Plaintiff’s claims are brought against the City of Mankato,
      Kansas (for allegedly failing to stop the race, as well as several

                                       1
      individual Defendants, all of whom are, like Plaintiff, residents of the
      state of Kansas.
             The Court finds that plaintiff’s claims are futile because she has
      failed to state a claim for which relief can be granted in federal court
      under the facts alleged. Simply stated, the causes of action do not
      arise under federal law. Further, Plaintiff, who resides in Kansas, has
      failed to establish diversity jurisdiction as to the named Defendants, all
      of whom are residents of Kansas, also. The undersigned Magistrate
      Judge thus recommends to the District Court that Plaintiff’s claims be
      DISMISSED in their entirety.

ECF# 7, at pp. 8-9. The district court will make a de novo determination of

the issues to which the plaintiff objects. Fed. R. Civ. P. 72(b)(2).

            The plaintiff’s complaint alleges two separate actions against the

defendants. First, she asserts “torts to the land,” specifically “nuisance and

trespassing” caused by her neighbors holding “an unpermitted go-cart-rally

in their backyard” for “five hours” on July 28, 20181. ECF# 1, p. 3. She

alleges the emissions from this rally damaged organic herbs and truffles

growing in her backyard. She alleges that prior to the go-cart rally, she

submitted to the City of Mankato a petition dated July 14, 2018, that

opposed the location of go-cart rally. The petition is an exhibit that indicates

it was signed by the plaintiff and four other residents. ECF# 1-1. She alleges

that after the rally she sent a letter of demand dated August 2, 2018,

addressed to her neighbors and to the City asking for replacement of her

property damaged by the rally. ECF# 1-1, p. 5.




1
 The alleged date of the rally appears in the plaintiff’s letter of demand.
ECF# 1-1, p. 5.
                                       2
            The plaintiff’s second action is based on the allegation that the

City of Mankato did not prevent the environmental pollution to her land, but

it “forced an inspection” of her home, falsified a “description” of her home’s

condition, and “ordered” her home to be demolished in March of 2019. Id. at

p. 4. She alleges that she also submitted a petition signed by “about 20

people.” ECF# 1-1, p. 2. The petition opposed the upcoming inspection of

her property and asserted the “complainants causing the inspection” were

doing so “to get her property” and were abusing “the existing regulation.”

Despite this petition, the City inspected her property and generated a report

that allegedly described her home’s condition in a false and misleading way.

Her complaint also mentions the City has ordered her home to be torn down

“next year.” ECF# 1, p. 6. As relief, she wants the defendants to provide her

with a comparable home and land or better and economic damages for the

loss of her truffle grove.

            Within the time given for objecting to the magistrate’s report

and recommendation, ECF# 11, the plaintiff has filed both an objection,

ECF# 14, and a supplement to her objection, ECF# 15. For her trespass and

nuisance claims based on the emissions and noise from the neighbor’s go-

cart rally, the plaintiff wants them considered as an action under the Federal

Tort Claims Act, as violations of certain federal statutes governing clean air,

soil and water, or as violations of her constitutional rights to use and enjoy

her property. She adds the allegation that she called the police two hours


                                       3
after the go-cart rally began and that the police came but did not stop the

rally which went for another two hours.

            For her claim of wrongful inspection of property and the unlawful

order of her home’s demolition, the plaintiff supplements her complaint with

conclusory allegations of other City inspections and of her complaining

neighbors also harassing her by trespassing and by making low offers to

purchase her property. She submits several documents involved with these

municipal proceedings. First is the signed order by City of Mankato’s

governing body dated November 8, 2018. ECF# 14-1, pp. 7-9. This order

recounts that a City officer filed a statement on August 7, 2018, which

described the plaintiff’s physical structure as “unsafe and dangerous.” The

order also states that the governing body issued a resolution setting a

hearing on September 8, 2018, for the plaintiff to “appear and show cause

why such structure should not be condemned and ordered repaired or

demolished.” ECF# 14-1, p. 7. The governing body conducted the hearing on

November 8, 2018, taking evidence from both the city officer and from the

plaintiff. The governing body thereafter found the structure to be “unsafe

and dangerous” and ordered its removal to be commenced no later than

March 1, 2019. Id. at p. 8. The plaintiff’s objection alleges the governing

body acted improperly, relied on “faked inspection description,” and “did not

want to take evidence during” the hearing. ECF# 14, p. 5. The plaintiff’s

objection does not allege how the inspection was “faked.” Nor does the


                                       4
plaintiff allege what it means that the governing body “did not want to take

evidence” when the governing body’s order says it “took evidence from

Ursula Lenhardt.” ECF# 14-1, p. 7.

            When a plaintiff proceeds ifp, the Court has a duty to screen the

complaint to determine its sufficiency. 28 U.S.C. § 1915(e)(2)(B)(ii). To

avoid a dismissal for failure to state a claim, a complaint must set out factual

allegations that “raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The court accepts the

well-pleaded allegations in the complaint as true and construes them in the

light most favorable to the plaintiff. Id. However, “when the allegations in a

complaint, however, true, could not raise a [plausible] claim of entitlement

to relief,” the matter should be dismissed. Id. at 558. A plaintiff “must nudge

his claims across the line from conceivable to plausible.” Smith v. United

States, 561 F.3d 1090, 1098 (10th Cir. 2009). In this context, “plausible”

refers “to the scope of the allegations in a complaint: if they are so general

that they encompass a wide swath of conduct much of it innocent,” then the

plaintiff has not “nudged [the] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)

(citing Twombly at 1974). “The allegations must be enough that, if assumed

to be true, the plaintiff plausibly (not just speculatively) has a claim for

relief.” Id. (footnote omitted). A court need not accept “[t]hreadbare recitals

of the elements of a cause of action supported by mere conclusory


                                        5
statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, “to state a

claim in federal court, a complaint must explain what each defendant did to

[the pro se plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff believes the

defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007).

            The filings of a pro se litigant are liberally construed because

they are held to a less stringent standard than formal pleadings drafted by

lawyers. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citing

Haines v. Kerner, 404 U.S. 519, 520–21 (1972)). This does not mean that

court serves as the pro se litigant's advocate and supplies “additional factual

allegations to round out [the pro se litigant's] complaint or construct a legal

theory on [his or her] behalf.” Whitney v. State of N.M., 113 F.3d 1170,

1173–74 (10th Cir. 1997) (citing Hall, 935 F.2d at 1110). Instead, pro se

litigants are held to the same procedural rules governing other litigants.

Nielson v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994). The court “will not

supply additional factual allegations to round out a plaintiff’s complaint or

construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113

F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted). “Dismissal of a pro

se complaint for failure to state a claim is proper only where it is obvious

that the plaintiff cannot prevail on the facts he has alleged and it would be




                                        6
futile to give him an opportunity to amend.” Gee v. Pacheco, 627 F.3d 1178,

1195 (10th Cir. 2010) (citation omitted).

            Unlike state courts, federal courts are courts of limited

jurisdiction and, as such, must have a statutory or Constitutional basis to

exercise jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002)

The plaintiff’s allegations of nuisance and trespass are state law claims over

which this court could exercise supplemental jurisdiction pursuant to 28

U.S.C. § 1367 if the court had a basis for exercising original federal

jurisdiction. The plaintiff’s complaint fails to allege any such federal claim. In

her objection and supplement to the report and recommendation, the

plaintiff suggests several federal bases for her two actions. At this juncture,

the court addresses them to determine whether giving the plaintiff an

opportunity to amend her complaint would be futile.

            Nothing in the plaintiff’s allegations suggests the United States

could be named a party to this action. Thus, the Federal Tort Claims Act, 28

U.S.C. § 1346(b)(1), does not trigger federal jurisdiction. The plaintiff

summarily cites the Clean Air Act, 42 U.S.C. § 7601 et seq., and the Clean

Water Act, 33 U.S.C. § 1251 et seq. without alleging how these statutes

could support a private cause of action here against the defendants. The

plaintiff has not alleged how the defendants are subject to an emission

standard or order that was violated. She has not alleged compliance with the

notice requirements under the Clean Air Act. See Phan v. State Farm


                                        7
Insurance Company, 2017 WL 4221453 at *2-*3 (D. Colo. May 25, 2017

(citing Sierra Club v. Tri-State Generation & Transmission Ass’n, Inc., 173

F.R.D. 275, 282 (D. Colo. 1997)). The plaintiff has not alleged how the

defendants are subject to an effluent standard or limitation that was violated

here. Nor has she alleged compliance with the notice requirements of the

Clean Water Act. See New Mexico Citizens for Clean Air and Water v.

Espanola Mercantile Co., Inc., 72 F.3d 830, 832-33 (10th Cir. 1996). These

statutes do not support a federal claim for relief here.

            To state a claim for relief under 42 U.S.C. § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of

the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487

U.S. 42, 48-49 (1988) (citations omitted). The plaintiff alleges a trespass by

the emissions and noise from the go-cart rally held on the defendant

neighbors’ property which the City defendants failed to stop when the

plaintiff petitioned the City and later when she called the police. These facts

do not show a violation of the federal constitution. “[A] trespass to property,

negligent or intentional, is a common law tort; it does not infringe the

federal constitution.” Wise v. Bravo, 666 F.2d 1328, 1335 (10th Cir. 1081)).

The plaintiff does allege a constitutional right implicated by the City’s refusal

to act on her petition to stop the rally or by the police officers’ later failure to

stop the rally. “As a general matter, . . . a State's failure to protect an


                                         8
individual against private violence simply does not constitute a violation of

the Due Process Clause.” DeShaney v. Winnebago County Dep't of Soc.

Servs., 489 U.S. 189, 197 (1989). For that matter, “[a]lthough “[the Due

Process Clause] forbids the State itself to deprive individuals of life, liberty,

or property without ‘due process of law,’ . . . its language cannot fairly be

extended to impose an affirmative obligation on the State to ensure that

those interests do not come to harm through other means.” Christiansen v.

City of Tulsa, 332 F.3d 1270, 1279 (10th Cir. 2003) (quoting DeShaney, 489

U.S. at 195). Even if the plaintiff could allege a constitutional right, the

defendants’ conduct, including the City’s, lacks state action and, therefore, is

not subject to Fourteenth Amendment prohibitions. See Marcus v. McCollum,

394 F.3d 813, 818 (10th Cir. 2004) (“’Mere approval of or acquiescence in

the initiatives of a private party is not sufficient to justify holding the State

responsible for those initiatives under the terms of the Fourteenth

Amendment.’” (quoting Blum v. Yaretsky, 457 U.S. 991, 1004-05 (1982)).

            With respect to the city inspection of her home, the plaintiff’s

complaint alleges it was “forced” but alleges no facts to support this

conclusion or to show how the inspection violated a specific constitutional

right. “The Fourth Amendment ‘safeguard[s] the privacy and security of

individuals against arbitrary invasions by governmental officials.” Jones v.

Wildgen, 244 Fed. Appx. 859, 862, 2007 WL 2164168 at *2 (10th Cir. Jul.

27, 2007) (quoting Camara v. Mun. Court, 387 U.S. 523, 528 (1967)).


                                         9
“Administrative searches of structures by municipal inspectors ‘are

significant intrusions upon the interests protected by the Fourth

Amendment.’” Id. (quoting Camara, 387 U.S. at 534). The Tenth Circuit has

summarized the law relevant to city inspections:

      In Camara, the Supreme Court held that a routine periodic inspection
      of a structure “is a ‘reasonable’ search of private property within the
      meaning of the Fourth Amendment,” and explained that “ ‘probable
      cause’ to issue a warrant to inspect must exist if reasonable legislative
      or administrative standards for conducting an area inspection are
      satisfied with respect to a particular dwelling.” Id. at 538, 87 S.Ct.
      1727. Those standards, “which will vary with the municipal program
      being enforced, may be based upon the passage of time, the nature of
      the building (e.g., a multi-family apartment house), or the condition of
      the entire area, but they will not depend upon specific knowledge of
      the condition of the particular dwelling.” Id. (emphasis added). “If a
      valid public interest justifies the intrusion contemplated, then there is
      probable cause to issue a suitably restricted search warrant.” Id. at
      539, 87 S.Ct. 1727. As we have explained, in issuing an administrative
      warrant, the judicial officer “is not to give any consideration at all to
      the reliability of the evidence or the probability of violation.” Marshall
      v. Horn Seed Co., Inc., 647 F.2d 96, 100 (10th Cir. 1981). Instead,
      the judicial officer's “role is limited to verifying that the proposed
      search conforms to the ‘broad legislative or administrative guidelines
      specifying the purpose, frequency, scope, and manner of conducting
      the inspections.’” Id. (quoting Michigan v. Tyler, 436 U.S. 499, 507, 98
      S.Ct. 1942, 56 L.Ed.2d 486 (1978)).

Jones v. Wildgen, 244 Fed. Appx. at 862–63.

            In her objections to the report and recommendation, the plaintiff

asserts the City defendants in ordering the inspection “abused” the

regulations, because her property is not a dangerous and unsafe place.

ECF# 14, p. 4. The plaintiff’s filings on their face do not offer any facts that

would support a plausible claim of a Fourth Amendment violation. There is

nothing to suggest that the defendants did not follow the requirements for

                                       10
these proceedings. Her petition opposing the inspection discloses the plaintiff

received notice of the inspection of her home. The petition describes her

home as having been damaged in a fire. ECF# 1-1, p. 2. She also attaches

her letter sent to the City in response to the City’s notice of hearing. ECF#

14-1, pp. 4-5. In the letter, she discloses that her fire-damaged roof

remained, that the electrical wiring in the house was not safe to be used so

she was using a generator, and that the plumbing repairs had not been

completed and her home was not connected to water. Id. Her letter

reiterates that her home is “an unfinished property” that she was wants to

repair on her own and on her own schedule. Id. There is no question but

that the plaintiff’s home had significant visible fire damage and major repairs

unfinished. On the face of the facts appearing in the plaintiff’s filings, her

complaint fails to suggest any plausible claim for the defendants abusing

their authority in conducting this inspection.

            This leaves the plaintiff’s other allegations that the inspector’s

report contained a “fraudulent description” of her home’s condition and that

the City’s resolution was necessarily “wrong” as based on that report. ECF#

1, p. 6. The plaintiff’s filings do not offer any factual basis for her allegation

that the report was “fraudulent.” Nor are there any allegations regarding the

municipal proceedings that would demonstrate their wrongfulness or

unreasonableness.




                                        11
            The Tenth Circuit has held “that in absence of egregious actions

(which could violate substantive due process) nuisance abatement does not

violate a property owner’s Fourth or Fourteenth Amendment rights if he is

given adequate notice and an opportunity for a hearing, and if the

abatement is conducted in a reasonable manner.” Dornon v. Jurgens, 636

Fed. Appx. 457, 459 (10th Cir. Jan 28, 2016) (citing Santana v. City of

Tulsa, 359 F.3d 1241 (10th Cir. 2011)). The plaintiff’s filings show she

received notice, appeared at the hearing, and presented her evidence. The

Tenth Circuit has “explained that ‘an arbitrary deprivation of an individual's

property right can violate the substantive component of the Due Process

clause of the Fourteenth Amendment. Any substantive due process claim

must represent more than an ordinary tort to be actionable under § 1983,

and must shock the conscience. To reach that level, the government action

must be deliberate, rather than merely negligent.’” Santana, 359 F.3d at

1244 (quoting Clark v. City of Draper, 168 F.3d 1185, 1190 (10th Cir.

1999)). “In its substantive mode, the Fourteenth Amendment provides

protection against arbitrary and oppressive government action, even when

taken to further a legitimate governmental objective.” Seegmiller v. LaVerkin

City, 528 F.3d 762, 767 (10th Cir. 2008) (citing County of Sacramento v.

Lewis, 523 U.S. 833, 845-46 (1998)). The Tenth Circuit has said:

      Conduct that shocks the judicial conscience, on the other hand, is
      deliberate government action that is “arbitrary” and “unrestrained by
      the established principles of private right and distributive justice.”
      Lewis, 523 U.S. at 846, 118 S.Ct. 1708 (quoting Hurtado v. California,

                                      12
      110 U.S. 516, 527, 4 S.Ct. 111, 28 L.Ed. 232 (1884)). This strand of
      substantive due process is concerned with preventing government
      officials from “abusing their power, or employing it as an instrument of
      oppression.” Id. (internal marks omitted). Not all governmental
      conduct is covered, however, as “only the most egregious official
      conduct can be said to be arbitrary in the constitutional sense.” Id.

Seegmiller v. LaVerkin City, 528 F.3d at 767. The plaintiff’s filings and

allegations do not describe the municipal actions and proceedings as to raise

a plausible claim of arbitrary, abusive or egregious governmental conduct.

This court does not sit in judicial review of these municipal proceedings and

may exercise federal jurisdiction only when the allegations of official conduct

are so egregious as to be arbitrary in a constitutional sense. The plaintiff’s

allegations are no more than her disagreement with the findings that her

property is unsafe and dangerous. A substantive due process claim must be

based on something more than a municipal body believing the inspector’s

opinion and presentation over the plaintiff’s opinion and presentation.

            After conducting a de novo review of the magistrate judge’s

report and recommendation, the court finds that the plaintiff’s complaint

fails to state a federal claim for relief and that it would be futile to permit the

plaintiff the opportunity to amend her complaint and include the allegations

and arguments advanced in her objection and supplement. The court

overrules the plaintiff’s objections and accepts the report and

recommendation as modified by the above findings and conclusions.

            IT IS THEREFORE ORDERED that the magistrate judge’s report

and recommendation of January 3, 2019, (ECF# 7), is accepted as modified

                                        13
by the above findings and conclusions, and the plaintiff’s action is dismissed

for failure to allege a claim giving this court subject matter jurisdiction.

            Dated this 30th day of January, 2019, Topeka, Kansas.



                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                       14
